Citation Nr: 1435855	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  03-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to an initial rating in excess of 30 percent for a chronic renal disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse (the Appellant)


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney




INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In June 2004, the Veteran and his spouse appeared at a hearing before a Veterans Law Judge (VLJ).  In December 2011, the Board issued a decision that, in part, denied the claims of entitlement to an initial rating in excess of 30 percent for a chronic renal disorder.  Although the Veteran subsequently died, his surviving spouse has been substituted as the Appellant.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Appellant a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2004 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have 



been overlooked).  In September 2013, the Appellant responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the December 2011 Board decision that denied entitlement to an initial rating in excess of 30 percent for a chronic renal disorder is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


